Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-14, drawn to a composition for nasal or oral administration.
Group II, claim(s) 15, drawn to a dispenser adapted for nasal or oral administration and containing the composition of claim 1.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of a composition comprising a saline base, one or more components derived from a marine or marine-related plant in an amount of at least about 0.01 wt.%, and magnesium in an amount greater than 1350 mg/L, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Alevizopoulos (WO 2015/082356 A1) as explained in Paragraph 12 below.
During a telephone conversation with Ms. Alison S. McGeary (attorney for applicant) on May 6, 2021 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-14.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 15 is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 5 and 13, the phrase "marine-related plant" renders the claim(s) indefinite because it is unclear which plants fall under the scope of the “marine-related plant”, thereby rendering the scope of the claim(s) unascertainable. 
Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Instant claim 12 recites the phrases "a low molecular weight hyaluronic acid" and “a medium molecular weight hyaluronic acid”.  The terms “a low molecular weight” and “a medium molecular weight” are relative terms, which are not defined by the claim and thus render the claim indefinite.  
Instant rejection can be overcome if applicant includes in instant claim 12 specific numerical ranges for the low molecular weight hyaluronic acid and the medium molecular weight hyaluronic acid.
For the purpose of examining the claim on the merit, the Examiner assumed that the low molecular weight hyaluronic acid has a molecular weight of 100,000 or less and that the medium molecular weight hyaluronic acid has a molecular weight of at least about 100,000 (according to what is stated in present specification, pg.12, second paragraph).  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8 and 10-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a product of nature without significantly more. The claim(s) recite(s) a mixture of a saline base, marine plant-derived component(s) and magnesium. This judicial exception is not integrated into a practical application because each of those components in the mixture is naturally occurring and the claim does not recite additional elements that integrate the judicial exception into a practical application: (i) as stated by applicant (see present specification, pg.5, lines 11-14), the saline base can be a naturally occurring composition, such as seawater that is used directly;  (ii) as stated by applicant (see pg.5, lines 16-20 of present specification), seawater typically comprises various combinations of dissolved ions, including magnesium; and (iii) as stated by applicant, the marine plant-derived components come from marine plants found in saltwater or freshwater (Pg.10, lines 24-34).    The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the combination of those individual components is not unconventional (they often occur together in nature) and combining those individual components does not transform each of those components to a different state or thing.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-11, 13 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Alevizopoulos (WO 2015/082356 A1).
Alevizopoulos teaches (claims 1-4, 6, 21 and 24) a composition for nasal administration comprising (i) an ionic aqueous solution, which comprises seawater or saline; and (ii) a sulfated polysaccharide derived from an extract isolated from brown algae, which is Undaria pinnafitida.  Specifically, in its Formulation 37 (see pg.42-43), Alevizopoulos teaches a saline solution comprising the followings:

    PNG
    media_image1.png
    149
    347
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    46
    359
    media_image2.png
    Greyscale

Alevizopoulos teaches (claims 12, 16, 19 and 20) that its composition further comprises 0.1-10 wt.% of a sulfated, galactose-based polysaccharide, which is derived from an extract isolated from red algae, wherein the red algae is selected from the group consisting of Gigartina stellate, Chondrus chrispus and Kappaphycus cottonii.  Based on such teaching, one skilled in the art would immediately envisage further adding 0.1-10 wt.% of an extract of Chondrus crispus (since there are only three red algae named by Alevizopoulos – see claim 19) to Alevizopoulos’s Formulation 37 shown above.  
Alevizopoulos’s extract of Chondrus crispus added (to the formulation shown above) in the amount of 0.1-10 wt.% meets instant marine plant in the amount of at least about 0.01% by weight.  Alevizopoulos’s Undaria pinnafitida extract, which is present in the formulation shown above in the amount of 0.3 g (which converts to 0.3 wt.%), also meets instant marine plant in the amount of at least about 0.01% by weight.  Furthermore, since Alevizopoulos’s Formulation 37 contains 2 g of magnesium chloride, 0.05 g of magnesium bromide and 0.05 g of magnesium sulfate, this gives 0.5266 g for the total amount of magnesium (as calculated by the Examiner using the molecular weights of magnesium chloride, magnesium bromide and magnesium sulfate) present in Formulation 37, which then gives 526.6 mg/0.100 L, which is equal to 5266 mg/L, for the amount of magnesium present in the formulation, which meets instant magnesium in an amount greater than 1350 mg/L.  Alevizopoulos also impliedly teaches that its magnesium is marine magnesium (see pg.9, lines 26-31 where it is indicated that magnesium is present or obtained from the collected seawater).  
Therefore, Alevizopoulos teaches instant claims 1, 2, 4, 5-7 and 13.
With respect to instant claim 3, Alevizopoulos teaches (pg.20, lines 3-5) that its composition can include a pharmaceutically acceptable carrier, such as one or more solvents (instant liquid carriers for the plant extracts).  Thus, Alevizopoulos teaches instant claim 3.
With respect to instant claims 8-10, Alevizopoulos teaches (pg.9, lines 23-25, pg.3, lines 4-8) that its ionic aqueous solution can be filtered and/or sterilized and that the ionic aqueous solution includes diluted seawater.  Alevizopoulos furthermore teaches (pg.25, lines 10-17 and claim 26) that its composition for nasal administration can be rendered isotonic or hypertonic.  Thus, Alevizopoulos teaches instant claims 8-10. 
With respect to instant claims 11 and 14, Alevizopoulos teaches (pg.22, lines 29-31, pg.23, lines 1-7) that its composition can further contain hyaluronic acid or a salt thereof as a hydrating agent.  Thus, Alevizopoulos teaches instant claims 11 and 14.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Alevizopoulos (WO 2015/082356 A1) in view of Lin (US 2014/0010847 A1).
As already discussed above, Alevizopoulos teaches using a hyaluronic acid in its composition.  Alevizopoulos does not explicitly teach that as the hyaluronic acid, a mixture of a low molecular weight hyaluronic acid and a medium molecular weight hyaluronic acid is used.  Lin (see abstract, [0002], [0043], claim 1 and [0036]) teaches using a composition containing a mixture of hyaluronic acids having different average molecular weights in treating or preventing mucosa related disorders or diseases.  Lin teaches ([0036]) that different molecular weight have different rheology, adhesion, functions of tissue scaffold and degradation in the solution, and therefore, the hyaluronic acid mixture can balance the drug effect and the degradation rate in order to treat and to prevent mucosa related disorder or disease, as well as to achieve a proper and prolonged treatment effect. Since Alevizopoulos also aims to treat respiratory tract and/or respiratory mucosal-related conditions, and since Alevizopoulos already teaches the use of a hyaluronic acid in its composition, it would have been obvious to one skilled in the art to use a mixture of hyaluronic acids having different average molecular weights in Alevizopoulos’s composition with a reasonable expectation of treating or preventing mucosa related disorder or disease and achieving a proper and prolonged treatment effect, as taught by Lin.  With respect to instant “low” Mw HA and “medium” Mw HA, Lin specifically teaches ([0039]) that for the mixture of hyaluronic acids having different average molecular weights, the most preferred range of the average Mw for the low average Mw hyaluronic acid is 100,000-500,000, and the most preferred range of the average Mw for the high average Mw hyaluronic acid is 1.5-2.5 million.  Present specification (pg.12, second paragraph) states that instant low molecular weight HA has a molecular weight of 100,000 or less and that instant medium molecular weight HA has a molecular weight of at least about 100,000.  Therefore, Lin’s low average Mw HA (having the Mw range of 100,000-500,000) and high average Mw HA (having the Mw of 1.5-2.5 million) render obvious instant low Mw HA (Mw of 100,000 or less) and instant medium Mw HA (Mw of 100,000 or more), respectively, since Lin’s Mw ranges for its low average Mw HA and high average Mw HA overlap with instant Mw ranges for the low Mw HA and the medium Mw HA, respectively.  In the case “where the [claimed] ranges overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness would exist which may be overcome by a showing of unexpected results, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  Thus, Alevizopoulos in view of Lin renders obvious instant claim 12.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIN J. LEE whose telephone number is (571)272-1333.  The examiner can normally be reached on M-F 9 am-5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.




/SIN J LEE/Primary Examiner, Art Unit 1613                                                                                                                                                                                                        May 8, 2021